Case: 19-11196     Document: 00516466434         Page: 1     Date Filed: 09/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                               September 9, 2022
                                  No. 19-11196                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Dameyon Antoine Newton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-356
                            USDC No. 4:16-CR-60-1


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Dameyon Antoine Newton, federal prisoner # 11568-078 and
   proceeding pro se, contests the district court’s denying his 28 U.S.C. § 2255
   motion challenging his conviction of conspiracy to possess, with intent to
   distribute, cocaine, in violation of 21 U.S.C. § 846. Our court granted a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11196      Document: 00516466434            Page: 2    Date Filed: 09/09/2022




                                      No. 19-11196


   certificate of appealability (COA) on two of the six issues raised in the § 2255
   motion: whether Newton’s former counsel was ineffective for failing to
   move to (1) suppress his post-arrest statements on the claim that Newton was
   twice denied requests to speak with counsel; and (2) suppress his post-arrest
   statements on the claim that law enforcement officers intimidated and
   coerced him. (The district court concluded: Newton waived these two
   claims by pleading guilty; and his plea was voluntary.) Additionally, Newton
   claims the court erred in denying his § 2255 motion without holding an
   evidentiary hearing. (As addressed in the order granting the COA, this claim
   does not require a COA. E.g., Norman v. Stephens, 817 F.3d 226, 234 (5th
   Cir. 2016).)
          The decision to deny Newton’s § 2255 motion without an evidentiary
   hearing is reviewed for abuse-of-discretion. E.g., United States v. Cavitt, 550
   F.3d 430, 442 (5th Cir. 2008). As discussed infra, the record was adequately
   developed, including Newton’s “solemn declarations in open court”; the
   record supported the determination his plea was voluntary; and Newton
   failed to show the likely merit of his claims. Therefore, the court did not
   abuse its discretion in denying the motion without holding an evidentiary
   hearing. United States v. McKnight, 570 F.3d 641, 649 (5th Cir. 2009)
   (citation omitted); e.g., Cavitt, 550 F.3d at 442 (record not sufficiently
   developed to overcome petitioner’s showing of indicia of likely merit of his
   action); United States v. Samaniego, 532 F. App’x 531, 535–36 (5th Cir. 2013)
   (record not sufficiently developed due to, inter alia, lack of statement by
   counsel for decision).
          For the two claims permitted by the COA, our court reviews the
   district court’s factual findings for clear error; its legal conclusions, de novo.
   E.g., Cavitt, 550 F.3d at 435. Claims of ineffective assistance of counsel
   (IAC) are reviewed de novo. E.g., United States v. Scott, 11 F.4th 364, 368 (5th
   Cir. 2021), cert. denied, 142 S. Ct. 827 (2022). Generally, once a valid guilty



                                           2
Case: 19-11196      Document: 00516466434            Page: 3    Date Filed: 09/09/2022




                                      No. 19-11196


   plea has been entered, “all non-jurisdictional defects in the proceedings are
   waived”, including IAC claims, unless, of course, the ineffectiveness relates
   to the voluntariness of the plea. E.g., Cavitt, 550 F.3d at 441 (citation
   omitted).
          To prevail on his IAC claims, Newton must demonstrate: counsel’s
   performance “fell below an objective standard of reasonableness”; and he
   was prejudiced as a result. Strickland v. Washington, 466 U.S. 668, 687–88
   (1984). Regarding the first prong, there is a strong presumption that: counsel
   rendered adequate assistance; and the challenged action might be sound trial
   strategy. E.g., id. at 689. If Newton satisfies the first prong, he must establish
   prejudice by demonstrating “a reasonable probability that, but for counsel’s
   errors, he would not have pleaded guilty”. Lee v. United States, 137 S. Ct.
   1958, 1965 (2017) (citation omitted). Along that line, the Court has clarified
   “[c]ourts should not upset a plea solely because of post hoc assertions from a
   defendant about how he would have pleaded but for his attorney’s
   deficiencies”. Id. at 1967. Courts “should instead look to contemporaneous
   evidence to substantiate a defendant’s expressed preferences”. Id.
          Newton has not shown objectively unreasonable assistance or
   prejudice. Even without his post-arrest statements, the Government
   accumulated substantial evidence against him. And, his post hoc assertions he
   was denied counsel and his statements coerced are contradicted by the post-
   arrest reports. Moreover, through correspondence he told counsel he gave
   officers false information following his arrest. By affidavit, counsel attested:
   he conducted an independent investigation and concluded Newton’s post-
   arrest statements were voluntary; he discussed with Newton the possibility
   of a motion to suppress the statements; and Newton insisted on avoiding a
   trial. Cf. Cavitt, 550 F.3d at 441 (stating evidence did not support counsel’s
   guilty-plea recommendation was strategic and informed based, in part, on




                                           3
Case: 19-11196      Document: 00516466434          Page: 4   Date Filed: 09/09/2022




                                    No. 19-11196


   absence of “sworn record testimony from counsel explaining the strategy
   behind his decision”).
          By entering a guilty plea, Newton would: increase his chances for a
   more lenient sentence; and alleviate the risk of facing additional counts and
   charges. E.g., Young v. Spinner, 873 F.3d 282, 287–88 (5th Cir. 2017). The
   contemplated motion to suppress was unsupported by the record and would
   have relied principally on Newton’s credibility as a witness and attestation of
   the facts, which counsel had reason to doubt. Cf. Cavitt, 550 F.3d at 440
   (motion to suppress had an “appreciable chance of success”). Further,
   Newton fails to show exclusion of his statements would have a significant
   impact on the outcome at trial. Accordingly, he has failed to overcome the
   strong presumption counsel’s decision to recommend a guilty plea was
   strategic and reasonable.
          Even assuming Newton could establish the first prong for his IAC
   claims, he has failed to prove prejudice through showing a reasonable
   probability he would not have pleaded guilty but for counsel’s errors. E.g.,
   Lee, 137 S. Ct. at 1965. From the time of arrest throughout most of the
   criminal proceedings, his actions and correspondence overwhelmingly show
   his desire to cooperate in hopes of a lenient sentence. Prior to formally
   entering his plea, he admitted under oath: he was aware of, and understood,
   the elements of the offense charged and possible sentence; he knowingly and
   voluntarily wished to plead guilty; he was satisfied with counsel’s
   representation; and his plea was not influenced by any deal, understanding,
   promise, or other agreement with the Government.             These “solemn
   declarations in open court carry a strong presumption of verity”. McKnight,
   570 F.3d at 649 (citation omitted). Only after seeing the Presentence
   Investigation Report did Newton develop reservations.




                                         4
Case: 19-11196      Document: 00516466434          Page: 5   Date Filed: 09/09/2022




                                    No. 19-11196


          After moving to withdraw his plea, he admitted in court the allegations
   supporting his motion to withdraw were false. Consequently, his post hoc
   assertions he would have insisted on going to trial if properly advised about a
   possible motion to suppress lack “contemporaneous backing”. Young, 873
   F.3d at 287; e.g., Lee, 137 S. Ct. at 1967. As in Young, Newton “had only one
   major interest: minimizing his sentence”; and he cannot rely on hindsight to
   challenge his plea when unsatisfied with the resulting sentence. Young, 873
   F.3d at 288. Again, he fails to show a reasonable probability he would not
   have entered his plea but for the alleged error by counsel.
          AFFIRMED.




                                          5